DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 8/1/2022.
Applicant’s amendments to the drawings are sufficient to overcome the drawings objections set forth in the previous office action.
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.

Claim Objections
Claim 27 is objected to because of the following informalities:  amend “wherein internal” to -wherein the internal- in ll. 1.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  amend “wherein the first computing device is configured to receive sensor data” to -wherein the first computing device is further configured to receive sensor data- in ll. 1-2.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  amend “moves” to -is configured to move- in ll. 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “the sensor data” in ll. 4; however, claim 32 previously recites “sensor data from sensors external to the body” and claim 1, upon which claim 32 depends, recites the limitation “sensor data from the internal anatomy therapy delivery device”.  It is unclear which “sensor data” claim 32, ll. 4 is referring to.  For purposes of examination, the claim will be interpreted as -the sensor data from the sensors external to the body and the sensor data from the internal anatomy therapy delivery device- in ll. 4. 
Claim 33 recites the limitation “wherein the Doppler ultrasound device…is configured to produce signals related to a presence of the one or more coronary vessels”; however, claim 1, upon which claim 33 depends, recites the limitation “A doppler ultrasound device configured to produce signals related to a presence of one or more coronary vessels”.  It is unclear if claim 33 is claiming “signals” in addition to those already recited in claim 1.  For purposes of examination, claim 33 will be interpreted as follows: -The system of claim 1, wherein the Doppler ultrasound device moves relative to an ablation energy delivery surface”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-11, 13-14 & 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited).
Concerning claim 1, Hauck et al. disclose an internal anatomy therapy delivery system for performing radiofrequency ablation treatment for ventricular tachycardia (robotic surgical system 10 having computer system 92 that can be multiple processors within a single computer system 92 that may be used to practice the various aspects of the present invention to perform ablation for treatment of arrhythmias; [0041]), comprising: 
an internal anatomy therapy delivery device (medical device/catheter/ablation probe 12 and introducer 62; [0041], [0063]); 
an arrhythmia computation system comprising a first computing device configured to receive sensor data from the internal anatomy therapy delivery device, wherein the first computing device is further configured to calculate a location of an arrhythmia based on the sensor data (electrophysiology processor processes measured electrophysiology information from electrophysiology sensor 84 in order to identify one or more surface points that are potential treatment sites having abnormal impedance as potential targets for tissue ablation in the diagnosis and treatment of cardiac arrhythmia; [0099], [0104], [0106]); 
a treatment planning system comprising a second computing device (controller 24) configured to:
provide treatment movement instructions to a drive system based on the location of the arrhythmia, wherein the treatment movement instructions comprise a movement path for the internal anatomy therapy delivery device (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
provide treatment delivery instructions to a treatment delivery system configured to deliver radiofrequency ablation treatments, wherein the treatment delivery instructions are based on the location of the arrhythmia, and wherein the treatment delivery system is attached to the internal anatomy therapy delivery device (controller 24 controls power to medical device 12 that may be used to administer a therapy, such as ablation via one or more ablation elements, which may be RF elements, ultrasound elements, thermal elements, cryogenic elements, laser elements, microwave elements, or any other type of element for delivering ablative energy or chemicals to tissue carried by the ablation probe 12, along navigation path 200, to form an ablation lesion at the treatment sites; [0124], [0126], [0130-0131]); and 
wherein the drive system comprises a third computing device configured to provide movement commands to the internal anatomy therapy delivery device, wherein the movement commands are based on the treatment movement instructions (medical device 12 may subsequently be navigated via servo mechanisms 70 to the target points so selected in order to provide treatment, such as ablation of tissue, along navigation path 200; [0063], [0109], [0112-0113], [0129]); and 
wherein the internal anatomy therapy delivery device is configured to operate on an epicardial surface (medical device 12 of robotic surgical system 10 is operable epicardially and endocardially at locations of cardiac arrhythmias; [0041], [0104], [0139]), wherein the internal anatomy delivery device is further configured to perform the following actions: 
move to the location of the arrhythmia based on the movement commands (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites, including cardiac arrhythmias, for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
determine a set of lesion parameters based on one or more local measurements of the arrhythmia (controller 24 delivers instructions comprising a set of lesion parameters, inherent to cause a lesion, for ablation based on the cardiac arrhythmias from the electrophysiology processor; [0105], [0124], [0126], [0112-0113], [0129]); 
instruct the treatment delivery system to deliver a lesion using via the radiofrequency ablation treatments, wherein the lesion is based on the lesion parameters (controller 24 controls power to medical device 12 that forms an ablation lesion; [0124], [0126], [0130-0131]); and 
provide one or more new local measurements of the arrhythmia to the treatment planning system following the delivery of the lesion (sensor 84 collects lesion quality, diameter, and depth information; [0134]). 
Hauck et al. fail to disclose the internal anatomy therapy delivery device including a Doppler ultrasound device configured to produce signals related to a presence of one or more coronary vessels at a location and wherein the treatment delivery instructions avoid delivery of the radiofrequency ablation to a coronary vessel based on the Doppler ultrasound signals.  However, Avitall discloses an internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device including a Doppler ultrasound device (ultrasound crystals mounted on ablation head) configured to produce signals related to the presence of one or more coronary vessels at a location such that energy delivery to the coronary vessels can be avoided to avoid damage.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. to such that the internal anatomy therapy delivery device includes a Doppler ultrasound device configured to produce signals related to the presence of one or more coronary vessels at a location and wherein the treatment delivery instructions avoid delivery of the radiofrequency ablation to a coronary vessel based on the Doppler ultrasound signals in order to provide the benefit of avoiding applying energy delivery over a coronary vessel to avoid damage to the coronary vessels as taught by Avitall. (Col. 10-11, ll. 63-8)
Hauck et al. in view of Avitall fail to disclose the internal anatomy therapy delivery device configured to generate a map of the one or more coronary vessels based on the Doppler ultrasound signals and the map to be used when providing treatment movement instructions and treatment delivery instructions.  However, Roelle et al. teach a robotic internal therapy delivery system (Fig. 5) comprising an internal therapy delivery device that is configured to generate a map of vessel blood flow using Doppler ultrasound that is used preoperatively and/or intraoperatively to map anatomical areas pertinent to the electrophysiology therapy model to determine device navigation and energy delivery.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall such that the internal anatomy therapy delivery device is configured to generate a map of the one or more coronary vessels based on the Doppler ultrasound signals and the map to be used when providing treatment movement instructions and treatment delivery instructions in order to provide the benefit of utilizing Doppler ultrasound analysis along with the aforementioned anatomical images to map flow through the cardiac cavities, flow through the nearby vessels and sinuses, tissue density, tissue structure local thickness/volume and ability to handle and dissipate heat, and other factors pertinent to the denaturation conduction block electrophysiology therapy mode as taught by Roelle et al. (at least [0037], [0039], [0041])
Hauck et al. in view of Avitall and Roelle et al. fail to disclose the internal anatomy therapy delivery device is configured to walk on an epicardial surface and comprises a needle.  However, O’Connell discloses an internal anatomy therapy delivery system (HeartLander robot) comprising first and second bodies (rear body, front body) coupled/connected by a tether (tethers attach to an external vacuum pump and control box) through which a needle (injection needle) is deployed to target tissue through a suction chamber (front suction chamber) that is configured to walk on an epicardial surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall and Roelle et al. such that the internal anatomy therapy delivery device is configured to walk on an epicardial surface in order to provide the benefit of adhering to a beating heart to reach areas that currently require deflation of the lungs to injection medication into difficult-to-reach areas of the heart, attach pacemaker electrode, and selectively burn heart tissue for arrhythmia treatment as taught by O’Connell. (All of image on left)
Hauck et al. in view of Avitall, Roelle et al. and O’Connell fail to disclose wherein the internal anatomy therapy delivery system plans out a needle path for the needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device moves to the location of the arrhythmia. However, Glossop et al. teach a robotically controlled internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (125) through which a needle (203) is deployed to a target tissue location, the needle path being determined after the internal anatomy therapy delivery (125) device moves to the location of the target (steps 407-417).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al. and O’Connell such that the internal anatomy therapy delivery system plans out a needle path for a needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device moves to the location of the arrhythmia in order to provide the benefit of using exact current location/position of the instruments relative to the anatomy of the patient and to correctly hit the target tissue as taught by Glossop et al. ([0025-0026], [0048-0050], [0055-0067]; Fig. 4)
Hauck et al. in view of Avitall, Roelle et al., O’Connell and Glossop et al. fail to disclose the needle path satisfies a threshold distance from the one or more coronary vessels.  However, Koudijs et al. disclose an internal anatomy therapy delivery system for performing a treatment comprising a treatment planning system that plans a path for a treatment device that satisfies a threshold distance (safety margin) from an anatomically critical structure.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell and Glossop et al. such that the needle path satisfies a threshold distance from the one or more coronary vessels in order to provide the benefit of optimizing the surgical path before as well as during surgery as taught by Koudijs et al. ([0004-0005], [0007]). 
Concerning claim 6, Hauck et al. disclose a system (robotic surgical system 10 having computer system 92 that can be multiple processors within a single computer system 92 that may be used to practice the various aspects of the present invention to perform ablation for treatment of arrhythmias; [0041]), comprising: 
an internal anatomy therapy delivery device (medical device/catheter/ablation probe 12 and introducer 62; [0041], [0063]);
at least one computing device configured to implement one or more services computer system 92 can be a single processor or can be multiple computer systems 92 and/or multiple processors; [0074]), wherein the one or more services are configured to: 
calculate a treatment location based on sensor data received from an internal anatomy therapy delivery device (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
receive treatment delivery instructions based on a treatment, wherein the treatment corresponds to the treatment location (controller 24 controls power to medical device 12 that may be used to administer a therapy, such as ablation, along navigation path 200, to form an ablation lesion; [0124], [0126], [0130-0131]); and 
provide movement commands based on treatment movement instructions, wherein the treatment movement instructions are based on the treatment location, and wherein the movement commands comprise a movement path for the internal anatomy therapy delivery device (controller 24 may operate to automatically navigate probe 12 along navigation path 200 via servo mechanisms 70 to one or more identified potential treatment sites so selected in order to provide treatment, such as ablation of tissue, including cardiac arrhythmias, (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); and 
wherein the internal anatomy therapy delivery device is configured to operate on an anatomical surface (medical device 12 of robotic surgical system 10 is operable on an epicardial surface at locations of cardiac arrhythmias; [0041], [0104]), wherein the internal anatomy therapy deliver device is further configured to perform the following actions:
move to the treatment location based on the movement commands (controller 24 may operate to automatically navigate probe 12 to one or more identified potential treatment sites, including cardiac arrhythmias, for further diagnosis or treatment without intervention or target point selection by the user (i.e., controller 24 may be responsive directly to the electrophysiology processor); [0105], [0129]); 
determine a set of treatment parameters based on a first set of  local measurements of the anatomical surface (controller 24 delivers instructions comprising a set of treatment parameters for ablation based on the cardiac arrhythmias from the electrophysiology processor; [0105], [0124], [0126], [0112-0113], [0129]); 
instruct a treatment delivery system to deliver a treatment based on the set of treatment parameters (controller 24 controls power to medical device 12 that forms an ablation lesion; [0124], [0126], [0130-0131]); and 
measure a second set local measurements of the anatomical surface following the delivery of the treatment (sensor 84 collects lesion quality, diameter, and depth information; [0134]). 
Hauck et al. fail to disclose the internal anatomy therapy delivery device including a Doppler ultrasound device configured to produce signals related to the presence of one or more coronary vessels at a location and wherein the treatment delivery instructions avoid delivery of the radiofrequency ablation to a coronary vessel based on the Doppler ultrasound signals.  However, Avitall discloses an internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device including a Doppler ultrasound device (ultrasound crystals mounted on ablation head) configured to produce signals related to the presence of one or more coronary vessels at a location such that energy delivery to the coronary vessels can be avoided to avoid damage.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. to such that the internal anatomy therapy delivery device includes a Doppler ultrasound device configured to produce signals related to the presence of one or more coronary vessels at a location and wherein the treatment delivery instructions avoid delivery of the radiofrequency ablation to a coronary vessel based on the Doppler ultrasound signals in order to provide the benefit of avoiding applying energy delivery over a coronary vessel to avoid damage to the coronary vessels as taught by Avitall. (Col. 10-11, ll. 63-8)
Hauck et al. in view of Avitall fail to disclose the internal anatomy therapy delivery device configured to generate a map of the one or more coronary vessels based on the Doppler ultrasound signals and the map to be used when providing treatment delivery instructions avoiding delivery of ablation energy to the one or more coronary vessels.  However, Roelle et al. teach a robotic internal therapy delivery system (Fig. 5) comprising an internal therapy delivery device that is configured to generate a map of vessel blood flow using Doppler ultrasound that is used preoperatively and/or intraoperatively to map anatomical areas pertinent to the electrophysiology therapy model to determine device navigation and energy delivery, including keep-out areas.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall such that the internal anatomy therapy delivery device is configured to generate a map of the one or more coronary vessels based on the Doppler ultrasound signals and the map to be used when providing treatment delivery instructions avoiding delivery of ablation energy to the one or more coronary vessels in order to provide the benefit of utilizing Doppler ultrasound analysis along with the aforementioned anatomical images to map flow through the cardiac cavities, flow through the nearby vessels and sinuses, tissue density, tissue structure local thickness/volume and ability to handle and dissipate heat, and other factors pertinent to the denaturation conduction block electrophysiology therapy mode as taught by Roelle et al. (at least [0037], [0039], [0041])
Hauck et al. in view of Avitall and Roelle et al. fail to disclose the internal anatomy therapy delivery device is configured to walk on an epicardial surface.  However, O’Connell discloses an internal anatomy therapy delivery system (Heartlander robot) comprising two bodies (rear body, front body) connected by a tether (tethers attach to an external vacuum pump and control box) through which a needle (injection needle) is deployed to target tissue through a suction chamber (front suction chamber) that is configured to walk on an epicardial surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall and Roelle et al. such that the internal anatomy therapy delivery device is configured to walk on an epicardial surface in order to provide the benefit of adhering to a beating heart to reach areas that currently require deflation of the lungs to injection medication into difficult-to-reach areas of the heart, attach pacemaker electrode, and selectively burn heart tissue for arrhythmia treatment as taught by O’Connell. (All of image)
Hauck et al. in view of Avitall, Roelle et al. and O’Connell fail to disclose wherein the internal anatomy therapy delivery system plans out a needle path for the needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device moves to the location of the arrhythmia. However, Glossop et al. teach a robotically controlled internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (125) through which a needle (203) is deployed to a target tissue location, the needle path being determined after the internal anatomy therapy delivery (125) device moves to the location of the target (steps 407-417).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al. and O’Connell such that the internal anatomy therapy delivery system plans out a needle path for a needle of the internal anatomy therapy delivery device to follow for deployment from the internal anatomy therapy delivery device to a location where the lesion will be created, the needle path being determined after the internal anatomy therapy delivery device moves to the location of the arrhythmia in order to provide the benefit of using exact current location/position of the instruments relative to the anatomy of the patient and to correctly hit the target tissue as taught by Glossop et al. ([0025-0026], [0048-0050], [0055-0067]; Fig. 4)
Hauck et al. in view of Avitall, Roelle et al., O’Connell and Glossop et al. fail to disclose the needle path satisfies a threshold distance from the one or more coronary vessels.  However, Koudijs et al. disclose an internal anatomy therapy delivery system for performing a treatment comprising a treatment planning system that plans a path for a treatment device that satisfies a threshold distance (safety margin) from an anatomically critical structure.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell and Glossop et al. such that the needle path satisfies a threshold distance from the one or more coronary vessels in order to provide the benefit of optimizing the surgical path before as well as during surgery as taught by Koudijs et al. ([0004-0005], [0007]). 
Claim 7 is rejected upon the same rationale as applied to claim 1. 
Claim 8 is rejected upon the same rationale as applied to claim 1. 
Claim 9 is rejected upon the same rationale as applied to claim 1. 
Claim 10 is rejected upon the same rationale as applied to claim 1. 
Claim 11 is rejected upon the same rationale as applied to claim 1. 
Claim 13 is rejected upon the same rationale as applied to claim 1. 
Claim 14 is rejected upon the same rationale as applied to claim 1. 
Claim 27 is rejected upon the same rationale as applied to claim 1. 
Concerning claim 28, the modified device of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. disclose the internal anatomy therapy delivery device is configured to move to compensate for the angle of the needle path that will be created relative to the bottom of the internal anatomy therapy delivery device such that the Doppler ultrasound sensor is configured to sense the needle path since it is capable of moving.  
Concerning claim 29, O’Connell further discloses the internal anatomy therapy delivery device (HeartLander robot) further comprises at least two bodies (rear body, front body) and walks on the epicardial surface by adhering a first body (rear body) to the epicardial surface while moving a second body (front section) then adhering the second body (front section) while moving the first body (rear section) (lower left of image shows when suction is applied to front and rear bodies to move the device). 
Concerning claim 30, O’Connell further discloses the internal anatomy therapy delivery device (HeartLander robot) comprises two bodies (rear body, front body) each comprising a suction chamber (suction chamber), and wherein the internal anatomy therapy delivery device (HeartLander robot) is configured to walk on the epicardial surface by alternating vacuum between the suction chambers (suction chambers) of the two bodies (rear body, front body) and an alternating movement of the two bodies (rear body, front body) (lower left of image shows when suction is applied to front and rear bodies and drive wires are actuated to move the device).
Concerning claim 31, O’Connell further discloses the internal anatomy therapy delivery device (HeartLander robot) is elongated in a first direction, wherein the internal anatomy therapy delivery device (HeartLander robot) is configured to walk on the epicardial surface such that the first direction is substantially parallel with the epicardial surface (All of image on left).

Claim(s) 2-3 &  24 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Krishnan (2011/0087175, previously cited) and Hlavka et al. (2012/0016291, previously cited).
Concerning claim 2, while Hauck et al. disclose the device (12, 62) to comprise one or more electrodes ([0006]) and O’Connell discloses a needle (injection needle) and suggests the device (HeartLander robot) can be used to selectively burn heart tissue (lower left of image), Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. fail to disclose the internal anatomy therapy delivery device further includes a dipole electric pair.  However, Krishnan discloses an internal anatomy therapy delivery system (Fig. 1) comprising an internal anatomy therapy delivery device (50) comprising a dipole electric pair (65, 66).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the internal anatomy therapy delivery device further includes a dipole electric pair in order to provide the benefit of allowing the position of the catheter to be associated with a navigation system to facilitate proper positioning as taught by Krishnan. ([0012], [0039-0040]; Fig. 1-2). Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al., Koudijs et al. and Krishnan fail to disclose the internal anatomy therapy delivery device further includes a radio frequency needle ablation device, wherein the radio frequency needle ablation device comprises the needle.  However, Hlavka et al. disclose a robotically controlled internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (30/18/380) through which a needle (338) is deployed to a location where a lesion is created.  Hlavka et al. further disclose the device (30/18/380) includes an extensible/retractable radiofrequency needle ablation device.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al., Koudijs et al. and Krishnan such that the internal anatomy therapy delivery device further includes a radio frequency needle ablation device, wherein the radio frequency needle ablation device comprises the needle in order to provide the benefit of a hybrid distal tip structure configured to both apply RF energy and inject a solution as taught by Hlavka et al.  ([0062-0063], [0065-0067]; Fig. 1-2 & 9-10). 
Concerning claim 3, Hauck et al. disclose a radiofrequency power delivery system and  ([0126], [0134]) and O’Connell  further disclose an inherent needle deployment system (images show needle within front body and extended into tissue from front body).  Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. fail to disclose the treatment delivery system to comprise a heated saline delivery system.  However, Hlavka et al. further disclose a heated saline delivery system through the needle.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the treatment delivery system comprises a heated saline delivery system in order to provide the benefit of facilitating the creation of ablative lesions a taught by Hlavka et al. ([0060], [0065]). 
Concerning claim 24, Krishnan further discloses the dipole electrode pair (65, 66) to extend around a circumference of the internal anatomy system (Fig. 2). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Cowan et al. (Robotic Needle Steering: Design, Modeling, Planning, and Image Guidance, previously cited).
Concerning claim 4, Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. fail to disclose the movement commands calculated in a warp nonlinear image space.  However, Rosen teaches a steerable needle that may be steered by computer control commands that are calculated in a warp nonlinear image space.   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the movement commands are calculated in a warp nonlinear image space in order to provide the benefit of correctly localizing the needle as taught by Rosen et al. (Pg. 573-575).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Vij et al. (2010/0137704, previously cited). 
Concerning claim 5, Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al.  fail to disclose the sensor data received from the one or more sensor electrodes to be placed on an external surface.  However, Vij et al. disclose a therapy delivery system comprising an internal anatomy therapy delivery device (44) and sensor electrodes (43) placeable on an external anatomy surface or internal sensor electrodes (44e) that supply sensor data to an arrhythmia computation system.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the sensor data received from the one or more sensor electrodes is placed on an external surface since Vij et al. teach the equivalence of internal and external electrophysiology sensor electrodes for the purposes of sensing electrophysiology sensor data.  ([0058]; Fig. 7)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited)  and Koudijs et al. (2012/0120091, previously cited), as applied to claim 6, in further view of Curley (2014/0052117, previously cited). 
Concerning claim 12, while Hauck et al. disclose forming a lesion with a set of lesion parameters (inherent to form a lesion), Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. fail to disclose the set of lesion parameters including at least one of: a needle exposure, an amount of saline, a saline temperature, or a length of RF ablation.  However, Curley discloses an internal anatomy therapy delivery system for performing Rf ablation treatment for ventricular tachycardia/cardiac arrhythmias comprising a heated saline delivery system (212), a needle deployment system (inherent as distal end of elongate body 202 must be steered to target cardiac tissue), and a radio frequency power delivery system (218).  Curley further teaches that a number of parameters can be used to form a lesion, including an amount of saline, a saline temperature, or a length of RF ablation.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the set of lesion parameters including one of an amount of saline, a saline temperature, or a length of RF ablation in order to provide the benefit of having a number of parameters that can be adjusted to achieve the desired lesion as taught by Curely ([0039], [0071])

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Wright et al. (2011/0288540, previously cited).
Concerning claim 21, Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. fail to disclose the set of lesion parameters to include needle exposure.  However, Wright et al. disclose an internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (103/203) including a deployable needle (206), where a set of lesion parameters are determined based on feedback control signals, wherein the set of lesion parameters includes needle exposure/deployment length.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the set of lesion parameters includes needle exposure in order to provide the benefit of automatic adjustment of a parameter as taught by Wright et al. ([0203-0204]; Fig. 1 & 2E-3A). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Saadat et al. (2008/0009747, previously cited). 
Concerning claim 23, Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. fail to disclose the system further comprises a tip of the needle and an insulator sheath, the tip of the needle and the insulator sheath being coupled to the internal anatomy therapy delivery device, wherein the tip of the needle and the insulator sheath are simultaneously deployed such that a constant length of the tip of the needle is exposed beyond the insulator sheath while monitoring the impedance of the tissue at the tip of the needle until an impedance is measured that corresponds to a desired deployment depth.  However, Saadat et al. disclose an internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (816) the system further comprises a tip (824) of a needle (822) and an insulator sheath (834), the tip of the needle (822) and the insulator sheath (824) being coupled to the internal anatomy therapy delivery device (816), wherein the tip (824) of the needle (822) and the insulator sheath (834) are simultaneously deployed such that a constant length of the tip (824) of a needle (822) is exposed beyond the insulator sheath (834) while monitoring the impedance of the tissue at the tip (824) of a needle (822) until an impedance is measured that corresponds to a desired deployment depth.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the system further comprises a tip of the needle and an insulator sheath, the tip of the needle and the insulator sheath being coupled to the internal anatomy therapy delivery device, wherein the tip of the needle and the insulator sheath are simultaneously deployed such that a constant length of the tip of the needle is exposed beyond the insulator sheath while monitoring the impedance of the tissue at the tip of the needle until an impedance is measured that corresponds to a desired deployment depth in order to provide the benefit of determining desired penetration depth for a desired lesion volume as taught by Saadat et al. ([0152], [0297], [0302-0304], [0311-0313]; Fig. 84-85). 

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Balbierz et al. (2002/0026188). 
Concerning claim 25, O’Connell further discloses the internal anatomy therapy delivery device (HeartLander robot) to further comprise a suction chamber (suction chamber), the needle (needle) being configured to pass through the suction chamber (720) ([0069]; Fig. 12A-B). Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. fail to disclose the internal anatomy therapy delivery device further comprising an insulator sheath, at least a portion of the needle being configured to pass through the insulator sheath and the insulator sheath configured to pass through the suction chamber.  However, Balbierz et al. disclose an internal anatomy therapy delivery device (10) comprising a needle (18) configured to pass through an insulator sheath (36).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al. such that the anatomy therapy delivery device further comprises an insulator sheath, at least a portion of the needle being configured to pass through the insulator sheath in order to provide the benefit of varying the exposed length of the needle itself as taught by Balbierz et al. ([0091], [0094]; Fig. 23)  The modified invention of Avitall, Roelle et al., O’Connell, Glossop et al., Koudijs et al. and Balbierz et al. teaches the insulator sheath being configured to pass through the suction chamber. 
Concerning claim 26, O’Connell further discloses the suction chamber (suction chamber) configured to couple the internal anatomy therapy delivery device (HeartLander robot) to the epicardial surface while the internal anatomy therapy delivery device (HeartLander robot) is moving (bottom left image on page). 

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited), and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Cohen et al. (2007/0219452).
Concerning claim 32, Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al., Koudijs et al. and Cohen et al. fail to disclose the first computer device configured to also receive sensor data from sensors external to the body, wherein the first computer device is configured to calculate the location of the arrhythmia and of the internal anatomy delivery device based on the sensor data. However, Cohen et al. disclose an internal anatomy therapy delivery system for performing radiofrequency ablation treatment for ventricular tachycardia (Fig. 2) comprising an internal anatomy therapy delivery device (18) and an arrhythmia computation system (15) comprising a first computing device configured to receive sensor data from a sensor (16) on the internal anatomy therapy delivery device (18) and to compute a location of the arrhythmia based on the sensor data and also configured to receive sensor data from sensors (11) external to the body and to compute the location of the arrhythmia based on the sensor data.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al., Koudijs et al. and Cohen et al. such that the first computer device is further configured to also receive sensor data from sensors external to the body, wherein the first computer device is configured to calculate the location of the arrhythmia and of the internal anatomy delivery device based on the sensor data in order to provide the benefit of accurately locating the site of the arrhythmia and also of the internal anatomy therapy delivery device as taught by Cohen et al. ([0032], [0043-0044], [0046]; Fig. 1-2)

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as obvious over Hauck et al. (2007/0185485, previously cited) in view of Avitall (5,733,280, previously cited), Roelle et al. (2011/0295268, previously cited), O’Connell (Science Illustrated: Robots With Moves More Delicate Than a Surgeon’s, cited in IDS), Glossop et al. (2010/0217117, previously cited) and Koudijs et al. (2012/0120091, previously cited), as applied to claim 1, in further view of Hlavka et al. (2012/0016291, previously cited).
Concerning claim 33, Avitall further disclose the Doppler ultrasound device configured to produce signals related to a presence of the one or more coronary vessels (see rejection of claim 1).  Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al. and Koudijs et al., fail to disclose the Doppler ultrasound device configured to move relative to an ablation energy delivery surface. Hlavka et al. disclose a robotically controlled internal anatomy therapy delivery system comprising an internal anatomy therapy delivery device (30/18/380) through which a needle (338) is deployed to a location where a lesion is created.  Hlavka et al. further disclose the device (30/18/380) includes an extensible/retractable radiofrequency needle ablation device.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Hauck et al. in view of Avitall, Roelle et al., O’Connell, Glossop et al., and Koudijs et al. such that the Doppler ultrasound device is configured to move relative to an ablation energy delivery surface in order to provide the benefit of a hybrid distal tip structure configured to both apply RF energy and inject a solution as taught by Hlavka et al.  ([0062-0063], [0065-0067]; Fig. 1-2 & 9-10).

Response to Arguments
Applicant’s arguments on Pg. 20 filed 8/1/2022 with respect to the rejections of claims 2-3  as being obvious over Hauck in view of Avitall, Roelle, Sklar, Glossop and Koudijs have been fully considered are found persuasive. The rejection is withdrawn and a new rejection is made of Hauck in view of Avitall, Roelle, O’Connell, Glossop, Koudijs, Krishnan and Hlavka et al. 
Applicant's arguments on Pgs. 17-18 filed 8/1/2022 with respect to the rejection of claims 1 & 6 and Sklar have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Hauck’s catheter fails to walk on an epicardial surface and the combination of Sklar and Hauck would render Hauck inoperable for its intended purpose since Hauck’s catheter is configured for endocardial applications and Hauck is incompatible with operating on the epicardial surface, the Examiner respectfully disagrees.  However, the Examiner notes that Applicant’s cited art of O’Connell is now used in the rejection and the arguments with respect to the combination of Sklar and Hauck are moot, but the Examiner does note that Hauck clearly teaches that “the devices and methods disclosed herein are capable of use both epicardially and endocardially” ([0139]). Thus, Hauck contemplates use of the system epicardially and thus the device of Hauck is compatible with operating on the epicardial surface.  The Examiner also notes that claim 6 fails to recite the epicardial surface.
In response to Applicant’s arguments that Roelle fails to teach detecting vessels and generating a map of the vessel, but instead detects blood flow, the Examiner respectfully disagrees. Roelle teaches: “preoperatively and/or intraoperatively, Doppler ultrasound analysis may be utilized along with the aforementioned anatomical images to map flow through the cardiac cavities, flow through the nearby vessels and sinuses, tissue density, tissue structure local thickness/volume and ability to handle and dissipate heat, and other factors pertinent to the denaturation conduction block electrophysiology therapy model” ([0037]),” and “[a]s shown in FIG. 7, preoperative (or in another embodiment intraoperative) imaging studies may be utilized to map the anatomy, vasculature, and flow patterns” such that “adjustments may be made to keep out zones, anatomical mapping,…” etc. ([0039]).  Thus, Roelle teaches that the Doppler ultrasound analysis of the blood flow is utilized along with anatomical images to establish and map keep out zones and locations of previous lesions, create anatomical and vascular/thermodynamic maps for interactive planning purposes. 
Applicant's arguments on Pg. 20 filed 8/1/2022 with respect to the rejection of claim 2 and Hlavka et al. have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Hlavka fails to teach a radio frequency needle ablation device, the Examiner respectfully disagrees as Hlavka clearly states that embodiments in Figs. 9-10 can be both an injection needle and an electrode (i.e.: “an injection needle (395), in this embodiment also comprising an electrode,”; [0066])  The Examiner notes that Krishnan is used to teach the dipole electrode pair. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ota et al. (Minimally Invasive Epicardial Injections Using a Novel Semiautonomous Robotic Device) teaches the navigation of the HeartLander device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794